Citation Nr: 9922548	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1974 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted the veteran's claim for 
service connection for low back pain and assigned a 
noncompensable evaluation.  The veteran testified at two 
personal hearings:  at the RO in February 1998, and at the 
Central Office in Washington, DC in May 1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back pain is not productive of 
objective pain on examination, but he does experience 
functional loss due to pain in his daily life.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation have been 
met.  38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).

The veteran served in the U.S. Air Force for over 22 years.  
During that time period he experienced periodic lower back 
pain, which he attributes to two injuries during service.  He 
was granted service connection in August 1997, with a 
noncompensable evaluation.  The veteran stated in his 
hearings that he has constant pain in his lower back, 
primarily in the left side, varying in degree from day to 
day.  He described the pain as a dull aching pain, which 
occasionally shoots down into his legs.  The pain increases 
with prolonged sitting or standing, and any type of sports 
activity.  He has noticed a loss of range of motion of his 
back secondary to pain from bending.  He occasionally has 
muscle spasms which occur when he is reaching or twisting a 
certain way.  The veteran stated that his back pain 
constricts his life style in that he is unable to be very 
active.  He can no longer run or play basketball and 
racquetball.  The pain also affects his work, in that he 
works more slowly.  He wears a back brace as needed, 
generally two or three times per month for two to three days 
at a time.  He tries to do some physical therapy exercises.

The claims file contains a January 1994 X-ray, taken at an 
Air Force medical facility, of the lumbar spine which shows 
mild anterior wedging of the L1 vertebra, possibly 
developmental.  Otherwise, the spine was normal.  The claims 
file also contains post-service outpatient treatment records 
from the John Cochran VA Medical Center (VAMC) in St. Louis, 
Missouri.  These records show that the veteran has had 
ongoing chiropractic treatment.  In addition, he has received 
pain medication from the VAMC.  He was advised on more than 
one occasion to avoid exercise and other strenuous activity.  
Clinical treatment records date from January 1997 to 
September 1997.

Two VA examinations have been performed.  During a March 1997 
examination, the veteran reported low back pain of a 
mechanical nature since January which comes and goes.  On 
physical examination he had normal carriage and posture and 
steady gait.  He had active range of motion, including in his 
lumbar spine, upper extremities and lower extremities.  X-
rays revealed a normal lumbar spine.  There was minimal 
wedging of the T12 vertebra.  There was no evidence of 
dislocation or bony destruction.  The impression stated on 
the examination report was normal function of the lumbar 
spine.

A second VA examination was conducted in March 1998.  On 
physical examination, the veteran had active range of motion.  
Flexion was in the 90 degree range, extension was 30 degrees, 
lateral flexion and rotation was 30 degrees bilaterally.  
This was noted to be normal range of motion.  There was no 
evidence of radiculopathy.  The veteran was ambulating 
normally without any problem with his back during 
examination.  An X-ray showed normal lumbar vertebra, 
preserved disc spaces, mild anterior wedging of the L1 
vertebral body, and mild anterior wedging of the T12 
vertebral body.  No other bony or joint abnormality was seen.  
The examiner opined that the wedge deformity was more likely 
than not to be congenital, as trauma would have created a lot 
of pain at T12, and such pain was not shown by current 
evidence.

The veteran's disability is evaluated under either 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine or 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain.  Under the former, a 10 percent 
evaluation is available for slight limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  As the veteran had 
full range of motion he is not entitled to a 10 percent 
evaluation.  Under Diagnostic Code 5295, a 10 percent 
evaluation is awarded in cases of lumbosacral strain 
involving characteristic pain on motion and a 0 percent 
(noncompensable) evaluation in cases involving slight 
subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  In addition, pursuant to 38 C.F.R. §§ 4.40, 4.45, in 
evaluating disabilities of the musculoskeletal system, 
compensation may be awarded for the veteran's functional loss 
due to pain or weakness.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-05 (1995).  Although, objective pain was not 
demonstrated on examination, the veteran gave credible 
testimony with respect to the necessity of curtailing his 
activities due to pain.  In fact, he has been advised to 
avoid exercise.  Thus, an evaluation of 10 percent is 
warranted to compensate the veteran for his functional loss.  
Id.

The Board notes there is X-ray evidence of a spinal 
abnormality, consisting of wedging at T12-L1.  However, this 
abnormality is determined to be more likely than not of a 
congenital nature and not the cause of the veteran's 
mechanical low back pain.  Thus, compensation for this 
abnormality is not warranted.



ORDER

A 10 percent evaluation for mechanical low back pain is 
granted subject to the provisions governing the payment of 
monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

